Citation Nr: 0923487	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability.

2.  Entitlement to a compensable rating for residuals of a 
right ankle sprain with chip fracture for the period from 
October 17, 2001, through October 16, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain with chip fracture for the 
period from October 17, 2002, through January 23, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1969. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This case was the subject of a Board remand dated in June 
2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Previously on appeal before the Board was a claim for a 
rating in excess of 10 percent for a right ankle sprain with 
chip fracture, which was remanded to the Agency of Original 
Jurisdiction (AOJ) for further development and adjudication.  
See Board remand dated in June 2007.  After further 
development, in a rating decision dated in September 2008, 
the RO granted entitlement to a rating of 20 percent for 
right ankle disability, but only effective from January 24, 
2008.  The RO construed this as a full grant of benefits 
sought on appeal, for the reason that a rating of 20 percent 
is the highest available schedular rating pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5271, which provides that a 
10 percent rating is available for moderate limitation of 
motion of the ankle, and a maximum schedular rating of 20 
percent is available for marked limitation of motion of the 
ankle.  See also Veteran's statement in support of claim 
received in December 2003 (seeking rating of 20 percent for 
right ankle disability).  

However, due to the RO's assignment of an effective date no 
earlier than January 24, 2008, for a 20 percent rating, there 
remains for adjudication the appealed matters of entitlement 
to a compensable rating for service-connected right ankle 
disability for the rating period on appeal from October 17, 
2001 through October 16, 2002, and entitlement to a rating in 
excess of 10 percent for right ankle disability for the 
period from October 17, 2002 through January 23, 2008, based 
on the Veteran's claim, received on October 17, 2002, for an 
increased rating.  The applicable rating period for appellate 
consideration is from October 17, 2001, forward.  See 38 
C.F.R. § 3.400(o)(2) (effective date of a claim for increase 
is earliest date it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date, otherwise date of receipt of 
claim).  In effect, the June 2003 rating decision on appeal, 
which increased the noncompensable rating then in effect to 
10 percent, effective from October 17, 2002, included a 
denial of a compensable rating for right ankle disability for 
the rating period for consideration on appeal from October 
17, 2001, through October 16, 2002.  As a result, issuance of 
a supplemental statement of the case with respect to the 
continued denial of a compensable rating from October 17, 
2001 through October 16, 2002, and denial of a rating in 
excess of 10 percent for right ankle disability for the 
period from October 17, 2002, through January 23, 2008, would 
be useful for purposes of continued appellate consideration 
of the Veteran's claim.  See 38 C.F.R. § 19.31.  

With respect to the claim for service connection for 
bilateral eye disability, at a VA examination in July 2008, 
the VA examiner indicated that he had reviewed the claims 
file, but did not acknowledge a diagnosis of corneal abrasion 
in the service treatment records, or diagnoses in December 
2003 and in October 2005 by two separate private physicians 
specializing in treatment of the eyes of a corneal scar of 
the right eye.  The Board notes that these physicians appear 
to have medical degrees consistent with significant medical 
expertise in treatment and diagnosis of eye disability.  In a 
June 2009 Appellant's Post-Remand Brief (page 1), the 
Veteran's representative specifically noted that the record 
reflected that the Veteran had a corneal scar on his right 
eye.

The July 2008 VA examiner opined that there was no evidence 
of corneal trauma; however, in the context of the findings of 
a corneal scar of the right eye by two treating specialist 
physicians, the July 2008 VA examiner's findings appear less 
than complete in this regard.  Moreover, the December 2003 
treating physician opined that the corneal scarring was 
"from an old service injury which contributes to the 
increase tear breakup time," although he did not provide a 
more specific description or history with respect to the 
cited old service injury.  

The RO requested a clarifying medical opinion from the VA 
examiner in September 2008.  In October 2008, the VA examiner 
responded by writing only that "[t]he glaucoma is not caused 
by the corneal trauma that occurred during service."  He 
provided no rationale for his opinion.  The Board finds the 
VA examiner's findings and opinions to be of very limited 
probative value for purposes of adjudication of the Veteran's 
claim because he appears to have overlooked key medical 
evidence, and because he provided little or no rationale for 
his medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303-305 (2008) (review of a claims file by a VA 
examiner, without more, does not automatically render the 
examiner's opinion competent or persuasive; Board had 
properly discounted the probative value of a physician's 
opinion that had overlooked key pertinent medical evidence; 
lack of a reasoned medical explanation is a significant 
factor in assessing the value of a medical opinion).  A VA 
examination and opinion that includes acknowledgement and 
consideration of key medical evidence and a reasoned 
explanation for the examiner's findings would be useful in 
adjudication of the Veteran's claim for service connection 
for bilateral eye disability.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the Veteran to be 
afforded an eye examination for the purpose 
of determining whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that any disability 
of the eyes began during service or is 
related to some incident of service.  

The AOJ should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include: 1) service treatment 
records that include findings of in-service 
eye injury and corneal abrasion, 2) the 
December 2003 letter from a treating 
physician who opined that corneal scarring 
of the right eye was found on examination 
and that this was due to an old service 
injury and contributed to increased tear 
breakup time, and 3) an October 2005 letter 
from another private physician that includes 
findings, including glaucoma, relative to 
both eyes.  

The examiner should further acknowledge the 
quotation from The Human Genome provided by 
the Veteran's representative at page 3 of 
the June 3, 2009, Appellant's Post-Remand 
Brief.  The quotation includes an assertion 
that some kinds of injury can cause 
glaucoma.
 
For the Veteran's eyes, the examiner should 
describe the nature and extent of any 
present disability found, and opine whether 
it is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that any such disability began 
during service or is related to any 
incident of service.
  
The report should include specific findings 
as to whether any corneal scarring of the 
right eye or glaucoma is found, and if so, 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any such disability is 
related to the Veteran's documented in-
service injury to his eyes and documented 
in-service corneal abrasion. 

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

2.  Readjudicate the issues on appeal, to 
include 1) entitlement to service 
connection for bilateral eye disability, 2) 
entitlement to a compensable rating for 
service-connected right ankle disability 
for the rating period from October 17, 2001 
through October 16, 2002, and 
3) entitlement to a rating in excess of 10 
percent for right ankle disability for the 
period from October 17, 2002, through 
January 23, 2008.  

Readjudication of the claim for service 
connection for bilateral eye disability 
should include consideration of whether 
service connection is warranted for a 
corneal scar, and/or glaucoma, of the right 
eye.

If any benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The supplemental statement of 
the case should include consideration of 
all evidence received since issuance of the 
most recent supplemental statement of the 
case with respect to each issue.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




